EXHIBIT FORBEARANCE AGREEMENT FORBEARANCE AGREEMENT, dated of as April 28, 2008, by and between RENEWAL FUELS, INC. (formerly, Tech Laboratories, Inc.)(the “Company”), MONTGOMERY EQUITY PARTNERS, LTD. (“Montgomery”) and YA GLOBAL INVESTMENTS, L.P. (formerly, CORNELL CAPITAL PARTNERS, LP) (“YA Global” and together with Montgomery, the “Holders”).All capitalized terms used herein shall have the respective meanings assigned thereto in the Transaction Documents (as defined below) unless otherwise defined herein. W I T N E S S E T H: WHEREAS, the Company and the Holders have entered into certain financing arrangements set forth on Schedule A attached hereto and referred to herein as the “Transaction Documents”pursuant to which, YA Global or Montgomery hold the following secured convertible debentures (collectively, the “Debentures”) issued by the Company: Debenture Description Principal Outstanding Accrued and Unpaid Interest Amended and Restated Secured Convertible Debenture due December 28, 2006 (No. MEP-2) originally issued on April 22, 2005 and amended and restated on December 28, 2005 and further amended pursuant to Amendment No. 1 in the original principal amount of $537,220.00 (“Debenture MEP 2”) $249,720.00 $165,113.38 Secured Convertible Debenture due December 28, 2006 (No. MEP-3) issued on December 28, 2005 in the original principal amount of $300,000.00 (“Debenture MEP 3”) $300,000.00 $102,082.19 Amended and Restated Secured Convertible Debenture due April 20, 2009 (No. TCHL-1-2) originally issued on April 20, 2007 and amended and restated on May 31, 2007 in the original principal amount of $1,000,000.00 (“Debenture 1-2”) $1,000,000.00 $100,897.26 Secured Convertible Debenture due May 31, 2009 (No. TCHL-1-1) issued on May 31, 2007 in the original principal amount of $1,000,000.00 (“Debenture 1-1”) $400,000.00 $35,416.44 Secured Convertible Debenture due June 29, 2009 (No. TLBT-5-1) issued on June 29, 2007 in the original principal amount of$2,000,000.00 (“Debenture 5-1”) $2,000,000.00 $151,767.12 Secured Convertible Debenture due December 31, 2009 (No. TLBT-5-2) issued on December 31, 2007 in the original principal amount of $300,000.00 (“Debenture 5-2”) $300,000.00 $7,643.84 The amounts referenced in this chart above are as of April 21, 2008 and do not include any additional costs, charges, expenses, or liquidated damages. WHEREAS, the Company has breached the terms of the Transaction Documents due to the actions or occurrences set forth in Section 1 below; WHEREAS, the Company has requested that the Holders forbear from exercising their rights as a result of the Existing Defaults, which are continuing, before September 30, 2008; and WHEREAS, the Holders are willing to agree to forbear from exercising certain of its rights and remedies before September 30, 2008 on the terms and conditions specified herein. NOW, THEREFORE, in consideration of the foregoing, and the respective agreements, warranties and covenants contained herein, the parties hereto agree, covenant and warrant as follows: 1. EVENTS OF DEFAULT.The Holders are hereby providing the Company with formal notice of the actions and inactions set forth below, each of which can trigger an Event of Default under the Debentures and the Transaction Documents (referred to herein as the “Existing Defaults”). a. The Company has failed to unconditionally book and receive at least a 50% deposit for the sale of at least one BioDieselMaster Unit by the Condition Deadline as required by Section 4(d) of the Securities Purchase Agreement dated June 29, 2007 between the Company and YA Global, as amended by the letter agreement dated December 31, 2007 between the Company and YA Global.This failure constitutes an Event of Default under Debenture 5-1 and Debenture 5-2. b. The Company’s default under Debenture 5-1 and Debenture 5-2, constitutes an Event of Default with respect to Debenture 1-2, Debenture 1-1, Debenture MEP 2 and Debenture MEP 3. c. The Company has failed to make payment with respect to Debenture MEP 2 and Debenture MEP 3 on the Maturity Date. 2. ACKNOWLEDGMENTS. a. Acknowledgement of Obligations.The Company hereby acknowledges, confirms and agrees that as of the date hereof, the Company is indebted to the Holders under the Debentures and the Transaction Documents in the outstanding principal amount plus accrued and unpaid interest thereon set forth in the first Whereas clause above.In addition to the principal and interest set forth herein, all interest accrued and accruing hereafter and all liquidated damages, fees, costs, expenses and other charges now or hereafter payable by the Company to the Holders under the Transaction Documents (collectively, the “Obligations”), are unconditionally owing by the Company to the Holders, without offset, defense or counterclaim of any kind, nature or description whatsoever. b. Acknowledgement of Security Interests.The Company hereby acknowledges, confirms and agrees that the Holders have and shall continue to have valid, enforceable and perfected first-priority liens upon and security interests in: i. the Pledged Property heretofore granted to Montgomery pursuant to the Security Agreement between the World Rental & Sales Management Co., a wholly owned subsidiary of Tech Laboratories, Inc., and Montgomery dated December 28, 2005; ii. the Pledged Shares heretofore granted to Montgomery pursuant to the Amended and Restated Pledge and Escrow Agreement among Tech Laboratories, Inc., David Gonzalez, Esq. and Montgomery dated December 28, 2005; iii. the Pledged Shares heretofore granted to YA Global pursuant to the Pledge and Escrow Agreement among Tech Laboratories, Inc., David Gonzalez, Esq. and YA Global dated April 20, 2007; iv. the Pledged Property heretofore granted to YA Global pursuant to the Restated Security Agreement between Tech Laboratories, Inc., Renewal Fuels, Inc. and YA Global dated April 20, 2007; v. the Patent Collateral heretofore granted to YA Global pursuant to the Patent Security Agreement between Tech Laboratories, Inc., Renewal Fuels, Inc. and YA Global, dated April 20, 2007; vi. the Pledged Property heretofore granted to YA Global pursuant to the Security Agreement between Renewal Fuels, Inc., Biodiesel Solutions, Inc. and YA Global dated June 29, 2007; vii. the Patent Collateral heretofore granted to YA Global pursuant to the Patent Security Agreement between Renewal Fuels, Inc., Tech Laboratories, Inc. and YA Global, dated June 29, 2007; and viii. any other collateral otherwise granted to or held by the Holders (together with the Pledged Property, Pledged Shares and Patent Collateral identified in clauses (i) – (vii) of this Section 2(b), the “Pledged Property”). c. Binding Effect of Documents.The Company hereto acknowledges, confirms and agrees that:(a)each of the Transaction Documents to which it is a party has been duly executed and delivered to YA Global or Montgomery, as applicable, by the Company, and each is in full force and effect as of the date hereof, (b)the agreements and obligations of the Company contained in such documents and in this Agreement constitute the legal, valid and binding obligations of the Company, enforceable against each in accordance with their respective terms, and the Company has no valid defense to the enforcement of such obligations, and (c)YA Global and Montgomery are and shall be entitled to the rights, remedies and benefits provided for in the Transaction Documents and applicable law, without setoff, defense or counterclaim of any kind, nature or descriptions whatsoever. 3. FORBEARANCE IN RESPECT OF CERTAIN EVENTS OF DEFAULT. a. Acknowledgement of Default.The Company hereby acknowledges and agrees that the Existing Defaults have occurred and are continuing, and each constitutes an Event of Default and entitles the Holders to exercise their rights and remedies under the Transaction Documents, applicable law or otherwise.The Company further represents and warrants that as of the date hereof no other Event of Default under the Transaction Documents exists.The Holders have not waived, presently do not intend to waive and may never waive such Existing Defaults and nothing contained herein or the transactions contemplated hereby shall be deemed to constitute any such waiver.The Company hereby acknowledges and agrees that the Holders have the presently exercisable right to declare the Obligations to be immediately due and payable under the terms of the Transaction Documents. b. Forbearance. i. In reliance upon the representations, warranties and covenants of the Company contained in this Agreement, and subject to the terms and conditions of this Agreement and any documents or instruments executed in connection herewith, the Holders agree to forbear from exercising their rights and remedies under the Transaction Documents or applicable law in respect of or arising out of the Existing Defaults, subject to the conditions, amendments and modifications contained herein for the period (the “Forbearance Period”) commencing on the date hereof and ending on September 30, 2008 (the “Forbearance Termination Date”), so long as the following conditions are met: (i) the Company strictly complies with the terms of this Agreement, and (ii) there is no occurrence or existence of any Event of Default, other than the Existing Defaults (a “New Default”). ii. Upon the termination or expiration of the Forbearance Period, the agreement of the Holders to forbear shall automatically and without further action terminate and be of no force and effect, it being expressly agreed that the effect of such termination will be to permit the Holders to exercise such rights and remedies immediately, including, but not limited to, the acceleration of all of the Obligations without any further notice, passage of time or forbearance of any kind.This Agreement shall be deemed to satisfy any and all requirements by the Holders to notify the Company of the occurrence of the Existing Defaults and satisfies any obligation by the Holders to give the Company an opportunity to cure the Existing Defaults. c. No Other Waivers; Reservation of Rights. i. The Holders have not waived, are not by this Agreement waiving, and have no intentions of waiving, any Events of Default which may be continuing on the date hereof or any Events of Default which may occur after the date hereof (whether the same or similar to the Existing Defaults or otherwise), and the Holders have not agreed to forbear with respect to any of their rights or remedies concerning any Events of Default (other than, during the Forbearance Period, the Existing Defaults to the extent expressly set forth herein), which may have occurred or are continuing as of the date hereof or which may occur after the date hereof. ii. Subject to Section3(b) above (solely with respect to the Existing Defaults), the Holders reserve the right, in their discretion, to exercise any or all of their rights and remedies under the Transaction Documents as a result of any Events of Default which may be continuing on the date hereof or any Event of Default which may occur after the date hereof, and the Holders have not waived any of such rights or remedies, and nothing in this Agreement, and no delay on its part in exercising any such rights or remedies, should be construed as a waiver of any such rights or remedies. 4. WARRANTS.Pursuant to the terms and conditions of this Agreement, contemporaneously with the execution and delivery of this Agreement, the Company will amend the Amended and Restated Warrant to Purchase Common Stock, (No. RNWF-5-1(b)) originally issued on June 29, 2007, by executing an amendment in substantially the form attached hereto as Exhibit A pursuant to which the Warrant Exercise Price will be reduced to $0.001. 5. AMENDMENT OF DEBENTURES.Pursuant to the terms and conditions of this Agreement, contemporaneously with the execution and delivery of this Agreement, the Company will amend each of the Debentures by executing an amendment (the “Amendments”) in substantially the form attached hereto as Exhibit B for each Debenture. a. Pursuant to the Amendments, each Debenture will be amended so that interest will accrue on the outstanding principal balance of the Debenture at an annual rate equal to thirteen percent (13%) effective as of the date hereof. b. Pursuant to the Amendments, each Debenture will be amended so that, prior to September 30, 2008, each Debenture may be redeemed by the Company for cash without the Company incurring a Redemption Premium. c. Pursuant to the Amendments, the Maturity Date of Debenture MEP-2 and Debenture MEP-3 will be September 30, 2008. 6. DEPOSIT ACCOUNT AGREEMENT. a. Within five (5) days of the date hereof, the Company and YA Global, and each applicable bank or other depository institution shall enter into a deposit account agreement (“Deposit Account Agreement”) in the form of Exhibit C with respect to each of the Company’s Deposit Accounts, including, without limitation, all savings, passbook, money market or other depository accounts, and all certificates of deposit, maintained by the Company with any bank, savings and loan association, credit union or other depository institution maintained or used by the Company providing dominion and control over such accounts to YA Global such that upon notice by YA Global to such bank or other depository institution all actions under such account shall be taken solely at YA Global’s direction. b. The Company shall cause all cash, all collections and proceeds from accounts receivable, all receipts from credit card payments, and all proceeds from the sale of any Pledged Property to be deposited only into its Deposit Accounts in the ordinary course of business and consistent with past practices. c. The Company shall have valid and effective Deposit Account Agreements in place at all times after the date which is five (5) days after the date hereof with respect to all of its Deposit Accounts.No Deposit Account shall be established, used or maintained by the Company unless it first enters into a Deposit Account Agreement. d. With respect to each Deposit Account, upon notice from YA Global, which may be given no earlier than the earlier to occur of (x) the Forbearance Termination Date, or (y) the occurrence of a New Default, YA Global shall have the right, at any time and from time to time, to exercise its rights under such Deposit Account Agreement, including, for the avoidance of any doubt, the exclusive right to give instructions to the financial institution at which such Deposit Account is maintained as to the disposition of funds or other property on deposit therein or credited thereto. e. In connection with the foregoing, the Company hereby authorizes and directs each bank or other depository institution which maintains any Deposit Account to pay or deliver to YA Global upon YA Global’s written demand thereof, which may be given no earlier than the earlier to occur of (x) the Forbearance Termination Date, or (y) the occurrence of a New Default, all balances in each Deposit Account with such depository for application to the Obligations. 7. COVENANTS a. FURTHER ASSURANCES. The Company shall, from and after the execution of this Agreement, execute and deliver to the Holders whatever additional documents, instruments, and agreements that the Holders may require in order to correct any document deficiencies, or to vest or perfect the Transaction Documents and the collateral granted therein more securely in the Holders and/or to otherwise give effect to the terms and conditions of this Agreement, and hereby authorize the Holders to file any financing statements (including financing statements with a generic description of the collateral such as “all assets”), and take any other normal and customary steps, the Holders deem necessary to perfect or evidence their security interests and liens in any such collateral. b. NON-INTERFERENCE. From and after the termination of the Forbearance Period, the Company agrees not to interfere with the exercise by the Holders of any of their rights and remedies. The Company further agrees that it shall not seek to restrain or otherwise hinder, delay, or impair the Holder’s efforts to realize upon any collateral granted to the Holders, or otherwise to enforce its rights and remedies pursuant to the Transaction Documents. The provisions of this Paragraph shall be specifically enforceable by the Holders. c. CROSS DEFAULT. The Company hereby acknowledges and agrees that any default or Event of Default under this Agreement or under any Transaction Document shall constitute an Event of Default under each other Transaction Document. 8. RELEASE.In exchange for the accommodations made by the Holders herein, the Company does hereby, on behalf of itself and its agents, representatives, attorneys, assigns, heirs, subsidiaries, executors and administrators (collectively, “Company Parties”) RELEASE AND FOREVER DISCHARGE the Holders and their subsidiaries and their respective affiliates, parents, joint ventures, officers, directors, shareholders, interest holders, members, managers, employees, consultants, representatives, successors and assigns, heirs, executors and administrators (collectively, “Buyer Parties”) from all causes of action, suits, debts, claims and demands whatsoever known or unknown, at law, in equity or otherwise, which the Company Parties ever had, now has, or hereafter may have on or prior to the date hereof, and any claims for reasonable attorneys’ fees and costs, and including, without limitation, any claims relating to fees, penalties, liquidated damages, and indemnification for losses, liabilities and expenses.The release contained in this Section is effective without regard to the legal nature of the claims raised and without regard to whether any such claims are based upon tort, equity, or implied or express contract.It is expressly understood and agreed that this release shall operate as a clear and unequivocal waiver by the Company Parties of any such claim whatsoever. 9. PROVISIONS OF GENERAL APPLICATION a. Effect of this Agreement.Except as modified pursuant hereto, no other changes or modifications to the Transaction Documents are intended or implied and in all other respects the Transaction Documents are hereby specifically ratified, restated and confirmed by all parties hereto as of the effective date hereof.To the extent of conflict between the terms of this Agreement and the other Transaction Documents, the terms of this Agreement shall control.The Transaction Documents and this Agreement shall be read and construed as one agreement. b. Governing Law.This Agreement shall be interpreted according to the laws of the State of New Jersey and shall inure to the benefit of and be binding upon the parties hereto and their respective successors and assigns.Any notices, demands, consents, other writings or communications permitted or required by this Agreement shall be given in the manner and to the address as set forth in the Transaction Documents. c. Mutual Waiver of Jury Trial.BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE BETWEEN FACTOR AND CLIENT ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER FACTORING DOCUMENTS OR THE TRANSACTIONS RELATED THERETO. [SIGNATURE PAGE IMMEDIATELY TO FOLLOW] IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and year first above written. Renewal Fuels, Inc. By: /s/ Bryan M. Chance Name:Bryan M. Chance Title:Chief Executive Officer YA Global Investments, L.P. By:Yorkville Advisors, LLC Its:Investment Manager By: /s/ David Gonzalez Name:David Gonzalez Title:Member Montgomery Equity Partners, ltd. By:Yorkville Advisors, LLC Its:Investment Manager By: /s/ David Gonzalez Name:David Gonzalez Title:Member SCHEDULE A TRANSACTION DOCUMENTS Securities Purchase Agreement dated December 28, 2005, between Tech Laboratories, Inc. and Montgomery Equity Partners, Ltd. Amended and Restated Investor Registration Rights Agreement dated December 28, 2005, between Tech Laboratories, Inc. and Montgomery Equity Partners, Ltd. Security Agreement dated December 28, 2005, between World Rental & Sales Management Co., a Florida corporation and wholly owned subsidiary of Tech Laboratories, Inc., and Montgomery Equity Partners, Ltd. Amended and Restated Pledge and Escrow Agreement dated December 28, 2005, between Montgomery Equity Partners, Ltd., Tech Laboratories, Inc. and David Gonzalez Amended and Restated Secured Convertible Debenture (No. MEP-2) issued to Montgomery Equity Partners, Ltd. on December 28, 2005 in the original principal amount of Five Hundred Thirty-Seven Thousand Two Hundred Twenty Dollars ($537,220) as amended pursuant to Amendment No. 1 thereto Secured Convertible Debenture (No. MEP-3) issued to Montgomery Equity Partners, Ltd. on December 28, 2005 in the original principal amount of Three Hundred Thousand Dollars ($300,000) as amended pursuant to Amendment No. 1 thereto Securities Purchase Agreement dated June 29, 2007, between Tech Laboratories, Inc. and Cornell Capital Partners, L.P. Registration Rights Agreement dated April 20, 2007, between Tech Laboratories, Inc. and Cornell Capital Partners, L.P as amended by Amendment No. 1 thereto Security Agreement dated June 29, 2007, between Tech Laboratories, Inc. and Cornell Capital Partners, L.P. Patent Security Agreement dated April 20, 2007, between Tech Laboratories, Inc. and Cornell Capital Partners, L.P. Secured Convertible Debenture (No. TLBT-5-1) issued to Cornell Capital Partners, L.P. on June 29, 2007 in the original principal amount of Two Million Dollars Secured Convertible Debenture (No. TLBT-5-2) issued to Cornell Capital Partners, L.P. on December 31, 2007 in the original principal amount of Three Hundred Thousand Dollars ($300,000) Securities Purchase Agreement dated April 20, 2007, between Tech Laboratories, Inc. and Cornell Capital Partners, L.P. Registration Rights Agreement, dated April 20 2007, between Tech Laboratories, Inc. and Cornell Capital Partners, L.P. Pledge and Escrow Agreement dated April 20, 2007, between Tech Laboratories, Inc., Cornell Capital Partners, L.P. and David Gonzalez Restated Security Agreement dated April 20, 2007, between Tech Laboratories, Inc., certain subsidiaries thereof and Cornell Capital Partners, L.P. Amended and Restated Secured Convertible Debenture (No. TCHL-1-2) issued to Cornell Capital Partners, L.P. on May 31, 2007 in the original principal amount of One Million Dollars ($1,000,000) Secured Convertible Debenture (No. TCHL-1-1) issued to Cornell Capital Partners, L.P. on May 31, 2007 in the original principal amount of One Million Dollars Exhibit A RENEWAL FUELS, INC. AMENDMENT NO. 1 to AMENDED AND RESTATED WARRANT TO PURCHASE COMMON STOCK THIS WARRANT AMENDMENT SHOULD BE ATTACHED TO THE ORIGINAL WARRANT CERTIFICATE This Amendment No. 1 to Amended and Restated Warrant to Purchase Common Stock (this “Amendment”) is issued in connection with the Amended and Restated Warrant to Purchase Common Stock (No. RNWF-5-1(b)) (the “Warrant”) issued by Renewal Fuels, Inc. (the “Company”) to YA Global Investments, L.P. (the “Holder”) to purchase one million fifty thousand (1,050,000) shares of Common Stock.Capitalized terms used but not defined herein have the meaning given thereto in the Warrant. THIS CERTIFIES THAT, the following amendment is hereby made to the Warrant: · The Warrant Exercise Price is $0.001. IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its duly authorized officer. Renewal Fuels, Inc. By: /s/ Bryan M. Chance Name:Bryan M. Chance Title:CEO Dated:April , 2008 Exhibit B RENEWAL FUELS, INC. AMENDMENT NO. [_] to SECURED CONVERTIBLE DEBENTURE DUE [] THIS DEBENTURE AMENDMENT SHOULD BE ATTACHED TO THE ORIGINAL DEBENTURE CERTIFICATE This Amendment No. [] to Secured Convertible Debenture (this “Amendment”) is issued in connection with Secured Convertible Debenture (No. ) (the “Debenture”) issued by Renewal Fuels, Inc. (the “Company”) to [] (the “Holder”) in the original principal amount of [ ($)].Capitalized terms used but not defined herein have the meaning given thereto in the Debenture. THIS CERTIFIES THAT, the following amendments are hereby made to the Debenture: · Interest shall accrue on the outstanding principal balance of the Debenture at an annual rate equal to thirteen percent (13%) effective as of April , 2008. · The following sentences will be added to the end of Section 3(a) of the Debenture (“REDEMPTION. Company’s Cash Redemption.”): “Notwithstanding this Section 3(a), the Company may redeem all amounts outstanding under this Debenture at any time prior to September 30, 2008 (an “Early Total Redemption”).In the event of an Early Total Redemption, the Company will not be required to pay the Redemption Premium.” · [The Maturity Date is September 30, 2008.] IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its duly authorized officer. Renewal Fuels, Inc. By: /s/ Bryan M. Chance Name:Bryan M. Chance Title:CEO Dated:April , 2008 Exhibit C DEPOSIT ACCOUNT CONTROL AGREEMENT This Deposit Account Control Agreement (the “Agreement”), dated as of the day of April, 2008, by and among YA Global Investment, L.P., a Cayman Islands exempt limited partnership, with an address at 101 Hudson Street,
